DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 07/05/2022 places the Application in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert A. Clarke on 07/20/2022.

The application has been amended as follows: 

Replaced entire text of claim 1 with the following:
An integral glass solar concentrator comprising:
an array substrate that is at least partially transparent to allow light to pass therethrough;
a dome embedded within and extending above the array substrate, wherein the dome is configured to concentrate other light, which is different than the light allowed to pass through the array substrate;
a cone coupled to and extending below the array substrate; and
a light pipe coupled to and extending from an apex of the cone, wherein the light pipe is configured to direct the concentrated light from the dome, 
wherein the array substrate, the dome, the cone, and the light pipe are a single monolithic glass component.

Cancelled claim 7.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Chen et al. (US 2009/0032102 A1) discloses a solar concentrator (figures 1-8) comprising an array substrate (26 or 21, figs. 4A-4C) that is at least partially transparent to allow light to pass therethrough (implicit); a dome (22) embedded within and extending above the array substrate (26 or 21) (see figures 4A-4C), wherein the dome (22) is configured to concentrate other light (see fig. 4A-4C)), which is different than the light allowed to pass through the array substrate (26 or 21) (see fig. 4A-4C), a cone (24) coupled to and extending below the array substrate (26 or 21) (see fig. 4A and 4C), and a light pipe (light processing unit 23) coupled to and extending from an apex of the cone (24) (fig. 4A), wherein the light pipe (23) is configured to direct the concentrated light from the dome (22) (see fig. 4A).  Chen further discloses that the cone (24) is made of reflective material ([0036]) and the light processing unit (23) is made of plastic or polymer ([0037]).  Thus, Chen fails to disclose that wherein the array substrate, the dome, the cone, and the light pipe are a single monolithic glass component.  It would not have been obvious to skilled in the art at the time of the invention to have modified the cone of Chen to include glass as it would not serve the desired function of reflectivity (see [0036] of Chen).  
Wintzer et al. (US 2015/0036976 A1) discloses an integral glass solar concentrator (1) (fig. 1, and [0040-0041]) comprising: an array substrate (support frame) that is at least partially transparent to allow light to pass therethrough (implicit); a dome (2) embedded within and extending above the array substrate (6), wherein the dome is configured to concentrate other light (see fig. 1), which is different than the light allowed to pass through the array substrate (6) (see fig. 1, the dome 2 does not cover the entirety of the substrate 6, and thus allow other light to pass through); a light guide (4), which could be interpreted as either the cone or light pipe of the instant claim.  Wintzer further discloses the solar concentrator is made of glass (see Abstract and [0006]). However, Wintzer does not disclose (a) a cone (if light guide 4 is interpreted as the claimed light pipe) or (b) a light pipe (if light guide 4 is interpreted as the claimed cone) made of glass.
Search did not reveal any other pertinent art that alone or in combination discloses an integral solar glass concentrator as required by amended claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721